Title: To John Adams from Samuel B. Malcom, 24 December 1800
From: Malcom, Samuel B.
To: Adams, John



Sir
Newyork decr: 24th 1800

Understanding from General Giles that the Term of his Commission as Marshall for this district is expired, and that he is desirous of being Continued in this office, I am induced from a strong personal friendship for this Gentleman as well as a Conviction of his Integrity and Ability to take the liberty of recommending him to Your particular notice—I will not disguise that long since I have heard insinuations (which have since been traced to malice and personal dislike) perferred against him–the former predicated upon a scrupulous discharge of duty, the latter because he was too industrious a federal man–his best recommendation however will be found from an enquiry of the proper Officers of his conduct during the last four years of his Continuance in this office—Having taken an early part in the Revolution he forfeited the advantage of any private profession—
With respectful Compliments to your Lady I have the / honor to Remain Your Ob. Hble Sert

Saml: B Malcome